Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/2/2021 has been entered.
 
Claim Rejections - 35 USC § 112
3.	Prior rejection of claim 21 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of claim 21 being cancelled.

4.	Prior rejections of claim 10-13 and 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn in view of applicant’s amendment to claim 10 and cancellation of claim 21.  

	
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-2, 4-10, 12, 14-19, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20130097490 by Kotler et. al. (hereafter Kotler).

Claim 1 :
Kotler discloses
“receiving, at a computing device, access control data, wherein the access control data defines access permissions that enable user identities to access one or more file sections from the file;” [receiving, at a computing device, access control data (0073, accesses the mapping 1000), wherein the access control data (0073, accesses the mapping 1000) defines access permissions (0073, particular user accesses the mapping 1000; 0073, his/her identity is known as) that enable user identities (0073, his/her identity) to access one or more file sections (0073, components or portions of the document) from the file (0073, document; 0073, given document)]
“receiving input data indicating an association between a first set of file sections and a first user identity and an association between a second set of file sections and a second user identity;” [receiving input data (0072, paths/stories mapping 1000 may be generated) indicating an association (fig. 10, path) between a first set of file sections (fig. 10 1020, 1030, 1040, 1050) and a first user identity (fig. 10 1010;) and an association (fig. 10 path) between a second set of file sections (fig. 10 1020,  1050) and a second user identity (fig. 10 1070;)]

“display, from the file using the association between the first user identity and the first set of file sections defined in the file metadata, the first set of file sections when the file is accessed by a first user associated with the first user identity, or” [display(0073, identifying the specified user 1010, 1060, and 1070 may cause a display of each of the components or portions of the document associated with that specified user; fig. 11), from the file (0073, the document) using the association (0073, particular user accesses the mapping 1000) between the first user identity (fig. 10 1010) and the first set of file sections (fig. 10 1020, 1030, 1040, 1050) defined in the file metadata(0073, based on log-in credential; 0078, metadata), the first set of file sections (0071, developer may desire a version of the document he/she has created containing each of the parts 1020, 1030, 
“display, from the file using the association between the second user identity and the second set of file sections defined in the file metadata, the second set of file sections when the file is accessed by a second user associated with the second user identity.” [display (0073, identifying the specified user 1010, 1060, and 1070 may cause a display of each of the components or portions of the document associated with that specified user; fig. 11), from the file (0073, the document) using the association (0073, particular user accesses the mapping 1000) between the second user identity (fig. 10 1070;)and the second set of file sections(fig. 10 1020,  1050)  defined in the file metadata(0073, based on log-in credential; 0078, metadata), the second set of file sections (0071, contains only the 1020 abstract and the conclusion 1050) when the file is accessed by a second user (0071, an executive of the software developer’s company;0073, his/her) associated with the second user identity(0071, executive)]

Claim 2 :
Kotler discloses
“displaying user interface elements representing the first set of file sections;” [displaying user interface elements (0073, display of each of the components or portions of the document)  representing the first set of file sections (0071, parts 1020, 1030, 1040, 1050)]
“displaying user interface elements representing the first user identity; and” [displaying user interface elements  (0073, display of each of the components or portions of the document)  representing the first user identity (0071, developer)]
Claim 4 :
Kotler discloses “The method of claim 1, wherein the file metadata causes the viewing application to prevent a display of file sections that are not defined in the first set of file sections when the file is accessed by the first user associated with the first user identity.” [wherein the file metadata (0073, based on log-in credential) causes the viewing application (0073, cause a display of each of the components or portions of the document) to prevent a display of file sections that are not defined in the first set of file sections (0071 shortened document) when the file is accessed by the first user (0073, his/her identify is known as manager)associated (fig. 10) with the first user identity (fig. 10, developer)]Claim 5 :
Claim 6 :
Kotler discloses 
“receiving additional input data indicating an association between a first viewing application and the first user identity and an association between a second viewing application and the second user identity; and” [receiving additional input data indicating an association (fig. 10, path) between a first viewing application (0073, display of each of the components or portions of the document)  and the first user identity (fig. 10 1010;) and an association between a second viewing application (0073, display of each of the components or portions of the document)  and the second user identity(fig. 10 1070;); and]
 “configuring the file metadata to define the association between the first viewing application and the first user identity and an association between the second viewing application and the second user identity, wherein the file metadata is configured to cause a consumer computing device to 

display the second set of file sections in a user interface of the second viewing application when the file is accessed by the second user associated with the second user identity.” [configuring the file metadata (0073, based on log-in credential)  to define the association(0072, paths/stories 1000 illustrated in fig. 10 may be generated)  between the first viewing application (0073, display of each of the components or portions of the document) and the first user identity (fig. 10 1010;)and an association between the second viewing application(0073, display of each of the components or portions of the document)  and the second user identity(fig. 10 1070;), wherein the file metadata (0073, based on log-in credential)  is configured to cause a consumer computing device to display the first set of file sections (0071, parts 1020, 1030, 1040, 1050) in a user interface of the first viewing application (0073, display of each of the components or portions of the document) when the file is accessed by the first user (0071, he/she) associated with the first user identity(fig. 10 1010;), or display the second set of file sections (fig. 10 1020,  1050)in a user interface of the second viewing application (0073, display of each of the components or portions of the document) when the file is accessed by the second user (0071, an executive of the software developer’s company) associated with the second user identity(0071, executive).]
Claim 7 :
Kotler discloses 

“configuring the file metadata to define the association between the first viewing application and the first user identity, wherein the file metadata is configured to cause a consumer computing device to display a first set of file sections in a user interface of the first viewing application when the file is accessed by the first user associated with the first user identity.” [configuring the file metadata (0073, based on log-in credential) to define the association(fig. 10, path)  between the first viewing application(0073, display of each of the components or portions of the document)   and the first user identity(fig. 10 1010;), wherein the file metadata is configured to cause a consumer computing device to display(0073, display of each of the components or portions of the document)  a first set of file sections(0071, parts 1020, 1030, 1040, 1050)  in a user interface of the first viewing application(0073, display of each of the components or portions of the document)   when the file is accessed by the first user (0071, he/she) associated with the first user identity(fig. 10 1010;)]Claim 8 :
Kotler discloses 
 “receiving additional input data indicating an order of the file sections in the first set of file sections and an order of the file sections in the second set of file sections; and” [receiving additional input data (fig. 10, path) indicating an order of the file sections in the first set of file 
“configuring the file metadata to define a first order of the file sections in the first set of file sections and define a second order of the file sections in the second set of file sections, the file metadata configured to cause the viewing application to 
display the first set of file sections in a sequence following the first order when the file is accessed by the first user associated with the first user identity, or 
display the second set of file sections in a sequence following the second order when the file is accessed by the second user associated with the second user identity.”[ configuring the file metadata (0073, based on log-in credential) to define a first order of the file sections in the first set of file sections(0071, parts 1020, 1030, 1040, 1050)   and define a second order of the file sections in the second set of file sections(0071, contains only the 1020 abstract and the conclusion 1050), the file metadata (0073, based on log-in credential) configured to cause the viewing application to display(0073, display of each of the components or portions of the document)    the first set of file sections in a sequence following the first order (0071, parts 1020, 1030, 1040, 1050)when the file is accessed by the first user(0071, he/she)  associated with the first user identity(fig. 10 1010;), or display the second set of file sections in a sequence following the second order (0071, contains only the 1020 abstract and the conclusion 1050)when the file is accessed by the second user(0071, an executive of the software developer’s company)  associated with the second user identity(0071, executive)] 
Claim 9 :
Claim 10 :
Kotler discloses
“receiving access control data, wherein the access control data defines access permissions that enable a user identity to access one or more file sections from the file;” [receiving access control data(0073, accesses the mapping 1000), wherein the access control data (0073, accesses the mapping 1000) defines access permissions (0073, particular user accesses the mapping 1000; 0073, his/her identity is known as)  that enable a user identity (0073, his/her identity)  to access one or more file sections(0073, portions of the document)  from the file(0073, document; 0073, given document)]

“receiving the file comprising a plurality of file sections comprising a set of file sections and other sections, wherein the set of file sections is associated with the user identity, and wherein the file, using the access control data, causes a viewing application to” [receiving the file (0071, document) comprising a plurality of file sections (0071, parts 1020, 1030, 1040, 1050) comprising a set of file sections(1020, 1040, 1050)  and other sections(1030), wherein the set of file sections (1020, 1040, 1050)  is associated (0073, particular user accesses the mapping 1000) with the user identity(0073, his/her identity), and wherein the file(0071, document), using(0073, particular user accesses the mapping 1000) the access control data(0073, accesses the mapping 1000), causes a viewing application to(0073, cause a display of each of the components or portions of the document)]
“display, from the file using an association between the set of file sections and the user identity defined in metadata, the set of file sections when the file is accessed by the user associated with the user identity, and” [display(0073, identifying the specified user 1010, 1060, and 1070 may cause a display of each of the components or portions of the document associated with that specified user; fig. 11), from the file (0073, the document) using an association (0073, particular user accesses the mapping 1000; 0074, reference to fig. 10) between the set of file sections (fig. 10, 1020, 1040, 150) and the user identity (0073, his/her identity),  defined in metadata (fig. 10 1005 1055 1065; 0072, paths mapping..generated), the set of file sections (fig. 10, 1020, 1040, 150) when the 
“blocking or de-emphasizing a display of the other sections.”[ blocking or de-emphasizing a display (0071, shortened version of the document) of the other sections (0071, 1030)] 

Claim 12 :
Kotler discloses
“The method of claim 10, wherein the file comprises metadata defining a first order of file sections associated with the user identity and a second order of file sections associated with at least one other user identity, wherein the metadata causes a viewing application to display the first set of file sections in a sequence following the first order when the file is accessed by the user associated with the user identity.” [wherein the file (0071, document) comprises metadata (fig. 10 1005 1055 1065)defining a first order of file sections (fig. 10 1020, 1030, 1040, 1050) associated with the user identity (fig. 10, developer) and a second order of file sections (fig. 10, 1020, 1050) associated with at least one other user identity (fig. 10, 1070, executive), wherein the metadata (fig. 10 1005 1055 1065)causes a viewing application(0073, display of each of the components or portions of the document) to display the first set of file sections in a sequence following the first order  (fig. 10 1020, 1030, 1040, 1050) when the file is accessed by the user associated with the user identity(fig. 10, developer)]Claim 14:
Kotler discloses


receive access control data(0073, accesses the mapping 1000), wherein the access control data(0073, accesses the mapping 1000) grant  user identities(0073, particular user accesses the mapping 1000; 0073, his/her identity is known as)]
“receive input data indicating an association between a first set of file sections and a first user identity and an association between a second set of file sections and a second user identity access to one or more file sections from a file;” [receive input data indicating an association (fig. 10, path) between a first set of file sections (fig. 10 1020, 1030, 1040, 1050) and a first user identity (fig. 10 1010) and an association (fig. 10 path) between a second set of file sections (fig. 10 1020,  1050) and a second user identity (fig. 10 1070;) access to one or more file sections (0073, portions of the document) from a file (0073, the document)]
“generate file metadata defining the association between the first set of file sections and the first user identity and defining the association between the second set of file sections and the second user identity, the file metadata, using the access control data, configured to cause a viewing application to”[ generating file metadata (0073, based on log-in credential) defining the association (0073, particular user accesses the mapping 1000) between the first set of file sections (fig. 10 1020, 1030, 1040, 1050) and the first user identity (fig. 10 1010) and defining 
“display, from the file using the association between the first user identity and the first set of file sections defined in the file metadata, the first set of file sections when the file is accessed by a first user associated with the first user identity, or” [display(0073, identifying the specified user 1010, 1060, and 1070 may cause a display of each of the components or portions of the document associated with that specified user; fig. 11), from the file (0073, the document) using the association (0073, particular user accesses the mapping 1000) between the first user identity (fig. 10 1010) and the first set of file sections (fig. 10 1020, 1030, 1040, 1050) defined in the file metadata(0073, based on log-in credential), the first set of file sections (0071, developer may desire a version of the document he/she has created containing each of the parts 1020, 1030, 1040, 1050 ) when the file(0071, document)  is accessed by a first user (0071, he/she) associated with the first user identity(0071, developer)]
“display, from the file using the association between the second user identity and the second set of file sections defined in the file metadata, the second set of file sections when the file is accessed by a second user associated with the second user identity.” [display (0073, identifying the specified user 1010, 1060, and 1070 may cause a display of each of the components or portions of the document associated with that specified user; fig. 11), from the file file (0073, a given document; 0073, the document) using the 

Claim 15 :
Kotler discloses
“display user interface elements representing the first set of file sections;” [display user interface elements (0073, display of each of the components or portions of the document)  representing the first set of file sections (0071, parts 1020, 1030, 1040, 1050)]
“display user interface elements representing the first user identity; and” [display user interface elements  (0073, display of each of the components or portions of the document)  representing the first user identity (0071, developer)]
“in response to receiving the user input indicating the association between the first set of file sections and the first user identity, generate a first graphical indicator bringing focus to the association between the first set of file sections and the first user identity.”[ in response to receiving the user input indicating the association(fig. 10, path)  between the first set of file sections (0071, parts 1020, 1030, 1040, 1050)and the first user identity(0071, developer), generate a first graphical indicator bringing focus to the association(0073, identifying the specified user 1010, 1060, and 1070 may cause a display of each of the components or portions 

Claim 16:
Kotler discloses “wherein the access control data defines roles for individual user identities,
wherein the file causes a viewing application to: display the first set of file sections when the file is accessed by one or more identities associated with a first role; or display the second set of file sections when the file is accessed by one or more identities associated with a second role” [wherein the access control data (0073, accesses the mapping 1000) defines roles for individual user identities (0073, his/her identity is known manager (e.g. based on log-in credentials)), wherein the file causes a viewing application to display(0073, cause a display of each of the components or portions of the document) the first set of file sections (0071, parts 1020, 1030, 1040, 1050)when the file is accessed by one or more identities associated with a first role(0071, developer); or display the second set of file sections(0071, contains only the 1020 abstract and the conclusion 1050) when the file is accessed by one or more identities associated with a second role(0071, executive)]
Claim 17 :
Kotler discloses 
“receive additional input data indicating an association between a first viewing application and the first user identity and an association between a second viewing application and the second user identity; and” [receive additional input data indicating an association (fig. 10, path) between a first viewing application (0073, display of each of the components or 
 “configuring the file metadata to define the association between the first viewing application and the first user identity and an association between the second viewing application and the second user identity, wherein the file metadata is configured to cause a consumer computing device to 
display the first set of file sections in a user interface of the first viewing application when the file is accessed by the first user associated with the first user identity, or 
display the second set of file sections in a user interface of the second viewing application when the file is accessed by the second user associated with the second user identity.” [configure the file metadata (0073, based on log-in credential)  to define the association(0072, paths/stories 1000 illustrated in fig. 10 may be generated)  between the first viewing application (0073, display of each of the components or portions of the document) and the first user identity (fig. 10 1010;)and an association between the second viewing application(0073, display of each of the components or portions of the document)  and the second user identity(fig. 10 1070;), wherein the file metadata (0073, based on log-in credential)  is configured to cause a consumer computing device to display the first set of file sections (0071, parts 1020, 1030, 1040, 1050) in a user interface of the first viewing application (0073, display of each of the components or portions of the document) when the file is accessed by the first user (0071, he/she) associated with the first user identity(fig. 10 1010;), or display the second set of file sections (fig. 10 1020,  1050)in a user interface of the second viewing application (0073, 
Claim 18 :
Kotler discloses 
“receive additional input data indicating an association between a first viewing application and the first user identity; and” [receive additional input data indicating an association(fig. 10, path) between a first viewing application(0073, display of each of the components or portions of the document)   and the first user identity(fig. 10 1010;)]
“configure the file metadata to define the association between the first viewing application and the first user identity, wherein the file metadata is configured to cause a consumer computing device to display a first set of file sections in a user interface of the first viewing application when the file is accessed by the first user associated with the first user identity.” [configure the file metadata (0073, based on log-in credential) to define the association(fig. 10, path)  between the first viewing application(0073, display of each of the components or portions of the document)   and the first user identity(fig. 10 1010;), wherein the file metadata is configured to cause a consumer computing device to display(0073, display of each of the components or portions of the document)  a first set of file sections(0071, parts 1020, 1030, 1040, 1050)  in a user interface of the first viewing application(0073, display of each of the components or portions of the document)   when the file is accessed by the first user (0071, he/she) associated with the first user identity(fig. 10 1010;)]Claim 19 :
Kotler discloses 
 “receive additional input data indicating an order of the file sections in the first set of file sections and an order of the file sections in the second set of file sections; and” [receive additional input data (fig. 10, path) indicating an order of the file sections in the first set of file sections (0071, parts 1020, 1030, 1040, 1050)  and an order of the file sections in the second set of file sections (0071, contains only the 1020 abstract and the conclusion 1050)]
“configure the file metadata to define a first order of the file sections in the first set of file sections and define a second order of the file sections in the second set of file sections, the file metadata configured to cause the viewing application to 
display the first set of file sections in a sequence following the first order when the file is accessed by the first user associated with the first user identity, or 
display the second set of file sections in a sequence following the second order when the file is accessed by the second user associated with the second user identity.”[ configure the file metadata (0073, based on log-in credential) to define a first order of the file sections in the first set of file sections(0071, parts 1020, 1030, 1040, 1050)   and define a second order of the file sections in the second set of file sections(0071, contains only the 1020 abstract and the conclusion 1050), the file metadata (0073, based on log-in credential) configured to cause the viewing application to display(0073, display of each of the components or portions of the document)    the first set of file sections in a sequence following the first order (0071, parts 1020, 1030, 1040, 1050)when the file is accessed by the first user(0071, he/she)  associated with the first user identity(fig. 10 1010;), or display the second set of file sections in a sequence following 
Claim 25:
Kolter discloses “The method of claim 10, wherein the metadata defines an association between the user identity and the set of file sections, wherein the set of file sections is displayed on a first display device associated with the first user identity.”[ wherein the metadata (0072, mappings)defines an association between the user identity (0072, developer, manager executive ) and the set of file sections (fig. 10 1020-1050), wherein the set of file sections (fig. 10 1020-1050) is displayed on a first display device (0074, sorter viewer) associated with the first user identity (fig. 11, developer)]


 Response to Arguments
7.	Applicant's arguments filed 4/2/2021 have been fully considered but they are not persuasive. Applicant’s primarily assert the following:

A.  That  “display, from the file using the association between the first user identity and the first set of file sections defined in the file metadata”, and “display, from the file using the association between the second user identity and the second set of file sections defined in the file metadata” is not disclosed.  Page 12, Applicant asserts that Kolter, the metadata identifies and annotates the components in a new document with section of the components from the document in which the components came from.  Applicant indicates that Kolter recites at 0078 "For example, some components may be automatically identified and annotated with metadata based on a portion of a document in which they reside. For example, if a document component resides in an 'Executive Summary' section of a document, that component [in the new document] may be annotated with metadata identifying it as part of the 'Executive Summary' section"  That the metadata does not define the mapping of the selected document. Applicant asserts Kolter “creates a new document by mapping the user’s interactions with sections from an old document to create a new document by mapping the user’s interactions with sections from an old document to create a new document based on the interactions”, and therefore does not disclose the above limitations.  

It is disagreed that the limitations are not disclosed.  
Kotler discloses “display, from the file using the association between the first user identity and the first set of file sections defined in the file metadata, the first set of file sections when the file is accessed by a first user associated with the first user identity, or” [display(0073, identifying the specified user 1010, 1060, and 1070 may cause a display of each of the components or portions of the document associated with that specified user; fig. 11), from the file (0073, the document) using the association (0073, particular user accesses the mapping 1000) between the first user identity (fig. 10 1010) and the first set of file sections (fig. 10 1020, 1030, 1040, 1050) defined in the file metadata(0073, based on log-in credential; 0078, metadata), the first set of file sections (0071, developer may desire a version of the document he/she has created containing each of the parts 1020, 1030, 1040, 1050 ) when the file(0071, document)  is accessed by a first user (0071, he/she) associated with the first user identity(0071, developer)]


With regard to page 12, that Kolter, the metadata identifies and annotates the components in a new document with section of the components from the document in which the components came from, where applicant has cited 0078.  The metadata identifies and annotates a new component of a document is supported in 0079.  However, identifying/annotating components in a new document with section of the components from the document does not appear to be what is in 0078.  
0078 recites “According to embodiments, each of the4 various content item or document components, illustrated and described with reference to figs. 9, 10, 11, and 12, may be mapped relative to each other and may be visually represented owing to metadata applied to those components during document creation, editing, or other interaction.”  0078 indicates that the mappings of figure 10 are from metadata applied to those components during document creation, 
Regarding, Kolter “creates a new document by mapping the user’s interactions with sections from an old document to create a new document by mapping the user’s interactions with sections from an old document to create a new document based on the interactions”, this is disagreed.  Kolter uses the mappings determined for a document to appropriate sections of the same document to the user, see 0074, where it recites “components or portions of a given document are illustrated….In a similar manner as described above with reference to fig. 10, different combinations of the content components may be assembled for specified users or user groups.  For example, six content components are illustrated in fig. 11 including the abstract, the introduction, the body, data, charts, and a conclusion in association with an example ‘developer story’.  On the other hand, only two content components including an abstract and a conclusion are assembled and identified as the example ‘executive story’.”  Regarding the claimed limitations, see above rejections.
  
All assertions have been respectfully traversed.

Allowable Subject Matter
8.	Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/MICHAEL PHAM/Primary Examiner, Art Unit 2167